DETAILED ACTION

The instant application having application No 16/960537 filed on 12/28/2022 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claim 2 or 3 or 5 or 6 or 11 or 13 or 16 or 19 or 20 is incorporated into the independent claim 1.
Claim 22 would be allowable if (i) claim 2 or 3 or 5 or 6 or 11 or 13 or 16 or 19 or 20 or 24 is incorporated into the independent claim 22.
Claim 23 would be allowable if (i) claim 2 or 3 or 5 or 6 or 11 or 13 or 16 or 19 or 20 or 24 is incorporated into the independent claim 23.

Response to Argument
Applicant’s arguments with respect to claims 1, 10, 19-20 and 22-23 have been considered. However, Examiner respectfully disagrees with Applicant’s arguments and would like to provide a further clarification regarding the interpretation of the cited references.
In response to the argument on page 14 of Applicant’s Remark, “mapping type of the shared channel”. In fact, Examiner interprets the “the frequency domain, the DMRS mapped to the same set of physical resource blocks used for the corresponding PUSCH or PUCCH transmission with the same length expressed by the number of subcarriers, while in the time domain DMRS may be carried on the fourth SC­FDMA symbol in each slot” according to Fanous’s disclosure.

As stated in Fanous’s – page 7, par (0065), line 12-20, in the frequency domain, the DMRS mapped to the same set of physical resource blocks used for the corresponding PUSCH or PUCCH transmission with the same length expressed by the number of subcarriers, while in the time domain DMRS may be carried on the fourth SC­FDMA symbol in each slot. 
Thus, Fanous’s disclosure still covers the limitations of claims 1, 10, 19-20 and 22-23. 
whereas the Examiner wants to provide further clarification of the cited claim limitation, whereas the Fanous’s is directed to “page 6, par (0061), line 1-10, the wireless device may be allocated the same frequency in the uplink and downlink, but use different time slots of the radio frame to map various types of data and also see par(0065), the DMRS mapped to the same set of physical resource blocks used for the corresponding PUSCH or PUCCH transmission with the same length expressed by the number of subcarriers, while in the time domain DMRS may be carried on the fourth SC­FDMA symbol in each slot(wherein in the broadest interpretation the DMRS mapping to the same PUSCH with the same length is a mapping type which mapping the same resource blocks, because it is not clear in the claim limitation what is the mapping type are using in the mapping of the DMRS) ”. 
whereas the Examiner wants to provide further clarification of the cited claim limitation, whereas the Yerramalli’s is directed to “page 22, par (0208), line 1-10, the UE identify a mapping between a first number of subframes of a radio frame that include the uplink control channel resources and a second number of configured uplink shared channel, and where the determining is based on the mapping. The operations of performed according to the performed by a mapping component (wherein in the broadest interpretation identify the mapping type based on the first number of subframes and second number of subframes to configure the shared channel)”. 
Thus, Fanous’s and Yerramalli’s disclosure still covers the limitations of claims 1, 10, 19-20 and 22-23. 
As stated in Fanous’s – page 7, par (0065), line 12-20, in the frequency domain, the DMRS mapped to the same set of physical resource blocks used for the corresponding PUSCH or PUCCH transmission with the same length expressed by the number of subcarriers, while in the time domain DMRS may be carried on the fourth SC­FDMA symbol in each slot. 
Thus, Fanous’s disclosure still covers the limitations of claims 1, 10, 19-20 and 22-23. 
whereas the Examiner wants to provide further clarification of the cited claim limitation, whereas the Fanous’s is directed to “page 6, par (0061), line 1-10, the wireless device may be allocated the same frequency in the uplink and downlink, but use different time slots of the radio frame to map various types of data and also see par(0065), the DMRS mapped to the same set of physical resource blocks used for the corresponding PUSCH or PUCCH transmission with the same length expressed by the number of subcarriers, while in the time domain DMRS may be carried on the fourth SC­FDMA symbol in each slot(wherein in the broadest interpretation the DMRS mapping to the same PUSCH with the same length is a mapping type which mapping the same resource blocks, because it is not clear in the claim limitation what is the mapping type are using in the mapping of the DMRS) ”. 
whereas the Examiner wants to provide further clarification of the cited claim limitation, whereas the Yerramalli’s is directed to “page 22, par (0208), line 1-10, the UE identify a mapping between a first number of subframes of a radio frame that include the uplink control channel resources and a second number of configured uplink shared channel, and where the determining is based on the mapping. The operations of performed according to the performed by a mapping component (wherein in the broadest interpretation identify the mapping type based on the first number of subframes and second number of subframes to configure the shared channel)”. 
Thus, Fanous’s and Yerramalli’s disclosure still covers the limitations of claims 1, 10, 19-20 and 22-23. 
In response to the argument on page 14 of Applicant’s Remark, “the number of symbols transmitted on the shared channel”. In fact, Examiner interprets the “a mapping from UCI payload to a number of PUCCH repetitions and a number of PUSCH repetitions provided, that used to determine if the uplink shared channel resources include sufficient resources for transmission of the UCL, UCI include ACK/NACK information that can use a maximum of 48 REs per RB per subframe for data and two symbols of demodulation reference signals” according to Yerramalli’s disclosure.
As stated in Yerramalli’s – page 12, par (0100), line 1-10, a mapping from UCI payload to a number of PUCCH repetitions and a number of PUSCH repetitions provided, that used to determine if the uplink shared channel resources include sufficient resources for transmission of the UCL, UCI include ACK/NACK information that can use a maximum of 48 REs per RB per subframe for data and two symbols of demodulation reference signals(target transmission resources for DMRS). 
Thus, Yerramalli’s disclosure still covers the limitations of claims 1, 10, 19-20 and 22-23. 
In response to the argument on page 14 of Applicant’s Remark, “determining whether to configure a corresponding demodulation reference signal(DMRS) for a shared channel”. In fact, Examiner interprets the “a demodulation reference signal (DMRS) sent, which facilitates coherent demodulation of an associated uplink data channel (e.g., Primary Uplink Shared Channel (PUSCH)) or control channel (e.g., Primary Uplink Control Channel (PUCCH))” according to Fanous’s disclosure.
As stated in Fanous’s – page 7, par (0065), line 7-12, a demodulation reference signal (DMRS) sent, which facilitates coherent demodulation of an associated uplink data channel (e.g., Primary Uplink Shared Channel (PUSCH)) or control channel (e.g., Primary Uplink Control Channel (PUCCH)). 
whereas the Examiner wants to provide further clarification of the cited claim limitation, whereas the Fanous’s is directed to “page 9, par (0087), line 1-10 determine whether any blanked symbol in the partially blanked sub­frame is carrying a DMRS in determination, one symbol in each slot occupied by the DMRS, thereby providing two DMRS symbols per subframe. For an associated PUSCH, both DMRS symbols need to be transmitted in order for the base station to be able to decode the user data, in response to determining that one or more blanked symbol of the partially blanked subframe is a DMRS symbol”. 

Thus, Fanous’s disclosure still covers the limitations of claims 1, 10, 19-20 and 22-23. 
Thus, Fanous’s and Yerramalli’s combined disclosure still covers the limitations of claims 1, 10, 19-20 and 22-23. 
Therefore, Examiner respectfully disagrees with Applicant's arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fanous et al. (US 20160227557, Aug. 4,2016) in view of Yerramalli et al. (US 20190182826, Jun. 13, 2019).
	Regarding Claim 1, Fanous discloses a method for transmitting a demodulation reference signal (page 7, par (0065), line 5-7, in LTE uplink, a demodulation reference signal (DMRS) sent(transmitting DMRS)), 
applied to a network device side, comprising determining whether to configure a corresponding demodulation reference signal (DMRS) for a shared channel (page 7, par (0065), line 7-12, a demodulation reference signal (DMRS) sent, which facilitates coherent demodulation of an associated uplink data channel (e.g., Primary Uplink Shared Channel (PUSCH)) or control channel (e.g., Primary Uplink Control Channel (PUCCH))),
 according to a mapping type of the shared channel, the number of symbols transmitted on the shared channel, and the number of DMRS symbols (page 7, par (0065), line 12-20, in the frequency domain, the DMRS mapped to the same set of physical resource blocks used for the corresponding PUSCH or PUCCH transmission with the same length expressed by the number of subcarriers, while in the time domain DMRS may be carried on the fourth SC­FDMA symbol in each slot); 
configuring a target number of DMRSs for the shared channel, when determining to configure the corresponding DMRS for the shared channel(page 12, par (0100), line 1-10, a base station or UE determine the uplink shared channel resources provide sufficient resources for transmission of the UCI from the UE).
Fanous discloses all aspects of the claimed invention, except mapping the target number of DMRSs onto a target transmission resource for transmission.
Yerramalli the same field of invention teaches mapping the target number of DMRSs onto a target transmission resource for transmission (page 12, par (0100), line 1-10, a mapping from UCI payload to a number of PUCCH repetitions and a number of PUSCH repetitions provided, that used to determine if the uplink shared channel resources include sufficient resources for transmission of the UCL, UCI include ACK/NACK information that can use a maximum of 48 REs per RB per subframe for data and two symbols of demodulation reference signals(target transmission resources for DMRS)).
Fanous and Yerramalli are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the mapping the target number of DMRSs onto a target transmission resource for transmission the teaching of Fanous to include the mapping from UCI payload to a number of PUCCH repetitions and a number of PUSCH repetitions provided the teaching of Yerramalli because it is providing sufficient resources for transmission of the UCI to the base station, the UCI transmitted using the uplink shared channel resources.
9. (Cancelled)
Regarding Claim 10, Fanous discloses transmitting a demodulation reference signal according to claim 1, wherein the shared channel comprises: a physical uplink shared channel (PUSCH) or a physical downlink shared channel (PDSCH) (page 7, par (0065), line 12-20, in the frequency domain, the DMRS mapped to the same set of physical resource blocks used for the corresponding PUSCH or PUCCH transmission).
15. (Cancelled)
18. (Cancelled)
21. (Cancelled)
Regarding Claim 22, Fanous discloses a network device, comprising a processor, a memory, and a program that is stored on the memory and executable on the processor, wherein the processor is configured to, when executing the determine whether to configure a corresponding demodulation reference signal (DMRS) for a shared channel, according to a mapping type of the shared channel(page 7, par (0065), line 7-12, a demodulation reference signal (DMRS) sent, which facilitates coherent demodulation of an associated uplink data channel (e.g., Primary Uplink Shared Channel (PUSCH)) or control channel (e.g., Primary Uplink Control Channel(PUCCH))),  the number of symbols transmitted on the shared channel, and the number of DMRS symbols(page 7, par (0065), line 12-20, in the frequency domain, the DMRS mapped to the same set of physical resource blocks used for the corresponding PUSCH or PUCCH transmission with the same length expressed by the number of subcarriers, while in the time domain DMRS may be carried on the fourth SC­FDMA symbol in each slot);
configure a target number of DMRSs for the shared channel, when determining to configure the corresponding DMRS for the shared channel page 12, par (0100), line 1-10, a base station or UE determine the uplink shared channel resources provide sufficient resources for transmission of the UCI from the UE).
Fanous discloses all aspects of the claimed invention, except map the target number of DMRSs onto a target transmission resource for transmission.
Yerramalli the same field of invention teaches map the target number of DMRSs onto a target transmission resource for transmission (page 12, par (0100), line 1-10, a mapping from UCI payload to a number of PUCCH repetitions and a number of PUSCH repetitions provided, that used to determine if the uplink shared channel resources include sufficient resources for transmission of the UCL, UCI include ACK/NACK information that can use a maximum of 48 REs per RB per subframe for data and two symbols of demodulation reference signals(target transmission resources for DMRS)).
Fanous and Yerramalli are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the mapping the target number of DMRSs onto a target transmission resource for transmission the teaching of Fanous to include the mapping from UCI payload to a number of PUCCH repetitions and a number of PUSCH repetitions provided the teaching of Yerramalli because it is providing sufficient resources for transmission of the UCI to the base station, the UCI transmitted using the uplink shared channel resources.
Regarding Claim 23, Fanous discloses a computer-readable storage medium, wherein a program is stored on the computer-readable storage medium, and the program is executed by a processor to determine whether to configure a corresponding demodulation reference signal (DMRS) for a shared channel(page 7, par (0065), line 7-12, a demodulation reference signal (DMRS) sent, which facilitates coherent demodulation of an associated uplink data channel (e.g., Primary Uplink Shared Channel (PUSCH)) or control channel (e.g., Primary Uplink Control Channel (PUCCH))), according to a mapping type of the shared channel, the number of symbols transmitted on the shared channel, and the number of DMRS symbols(page 7, par (0065), line 12-20, in the frequency domain, the DMRS mapped to the same set of physical resource blocks used for the corresponding PUSCH or PUCCH transmission with the same length expressed by the number of subcarriers, while in the time domain DMRS may be carried on the fourth SC­FDMA symbol in each slot); configure a target number of DMRSs for the shared channel, when determining to configure the corresponding DMRS for the shared channel(page 12, par (0100), line 1-10, a base station or UE determine the uplink shared channel resources provide sufficient resources for transmission of the UCI from the UE). 
Fanous discloses all aspects of the claimed invention, except map the target number of DMRSs onto a target transmission resource for transmission. 
Yerramalli the same field of invention teaches map the target number of DMRSs onto a target transmission resource for transmission(page 12, par (0100), line 1-10, a mapping from UCI payload to a number of PUCCH repetitions and a number of PUSCH repetitions provided, that used to determine if the uplink shared channel resources include sufficient resources for transmission of the UCL, UCI include ACK/NACK information that can use a maximum of 48 REs per RB per subframe for data and two symbols of demodulation reference signals(target transmission resources for DMRS)).
Fanous and Yerramalli are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the mapping the target number of DMRSs onto a target transmission resource for transmission the teaching of Fanous to include the mapping from UCI payload to a number of PUCCH repetitions and a number of PUSCH repetitions provided the teaching of Yerramalli because it is providing sufficient resources for transmission of the UCI to the base station, the UCI transmitted using the uplink shared channel resources.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Q Ngo can be reached on 57-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464